Per Curiam.  On February 17, 2000, attorney Mark W Dossett filed an affidavit on behalf of the appellees in support of attorney’s fees and costs incurred by virtue of appellants’ motion for rule on clerk. This affidavit was filed in response to this court’s per curiam opinion dated February 10, 2000, wherein we found that the appellants had violated Rule 11 of the Arkansas Rules of Appellate Procedure — Civil, and that the appellees were entitled to costs and attorney’s fees. Mr. Dossett shows this court that he spent 5.40 hours on this matter and incurred costs of $33.60. We award the appellees attorney’s fees at a rate of $75 per hour for total fees of $405. The appellants are directed to pay the appellees $438.60 as attorney’s fees and costs forthwith.